19-70067-tmd Doc#531 Filed 01/19/21 Entered 01/19/21 14:02:00 Main Document Pg 1 of
                                         2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: January 19, 2021.

                                                             __________________________________
                                                                       TONY M. DAVIS
                                                             UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION


  IN RE:                                           §       Chapter 11
                                                   §
  TAJAY RESTAURANTS, INC.                          §       Case No. 19-70067-TMD
  YUMMY SEAFOODS, LLC,                             §       Case No. 19-70068-TMD
  YUMMY HOLDINGS, LLC                              §       Case No. 19-70069-TMD
                                                   §
  Debtors.                                         §
                                                   §       (JOINTLY ADMINISTERED
                                                   §       UNDER CASE NO. 19-70067-TMD)

      ORDER GRANTING FIFTH AND FINAL APPLICATION OF CLARK HILL
    STRASBURGER FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
         FOR THE PERIOD MAY 16, 2019 THROUGH DECEMBER 11, 2020

         Came on to be heard the Fifth and Final Application for Compensation and

  Reimbursement of Expenses of Clark Hill Strasburger for the Period May 16, 2019 through

  December 11, 2020. The Court finds sufficient notice has been given to all parties entitled

  thereto, and that all objections, if any, to the Application have been resolved or overruled. The

  Court further finds and determines that the fees and expenses requested are reasonable and


  ORDER GRANTING FOURTH INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR
  COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD MAY 16, 2019 THROUGH
  DECEMBER 11, 2020
                                                                               -Page 1 of 2
  ClarkHill\66522\387603\261536520.v1-12/23/20
19-70067-tmd Doc#531 Filed 01/19/21 Entered 01/19/21 14:02:00 Main Document Pg 2 of
                                         2



  necessary within the meaning of 11 U.S.C. §§ 330 and 331 and cause exists to grant the

  Application. It is, therefore

          ORDERED that the Fifth and Final Application of Clark Hill Strasburger for the Period

  May 16, 2019 through December 11, 2020 is granted and fees in the amount of $212,054.00 and

  expenses in the amount of $4,782.93, for a total of $216,836.93 are hereby approved and

  allowed. It is further

          ORDERED that fees in the amount of $2,500.00 for the period through the hearing on

  this Application are hereby approved and allowed.

          ORDERED that the Debtors are authorized and ordered to remit payment of the balance

  of approved fees and expenses to Clark Hill Strasburger in the amount of $30,669.60.

                                                       ###

  ORDER SUBMITTED BY:

    /s/ Stephen A. Roberts
  Stephen A. Roberts
  CLARK HILL STRASBURGER
  720 Brazos, Suite 700
  Austin, Texas 78701
  Telephone: 512.499.3624
  Facsimile: 512.499.3660
  Email: sroberts@clarkhill.com

  Attorneys for the Official Committee of Unsecured Creditors




  ORDER GRANTING FOURTH INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR
  COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD MAY 16, 2019 THROUGH
  DECEMBER 11, 2020
                                                                               -Page 2 of 2
  ClarkHill\66522\387603\261536520.v1-12/23/20
